     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 1 of 9


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT CURTHOYS and SUZANNE                         No. 2:20-cv-00760-MCE-CKD
      CURTHOYS,
12
                          Plaintiffs,
13                                                        MEMORANDUM AND ORDER
                v.
14
      DIAMOND RESORTS
15    INTERNATIONAL, INC., and DOES 1-
      100, inclusive,
16
                          Defendants.
17

18          Robert Curthoys and Suzanne Curthoys (“Plaintiffs”) filed this lawsuit under the

19   California Business and Professions Code and Welfare and Institution Code, claiming

20   that Diamond Resorts International, Inc., (“Defendant” or “Diamond”) engaged in unfair

21   competition and elder abuse. Plaintiffs originally initiated the present action in the

22   Superior Court of California, County of Sacramento. Defendant subsequently removed

23   the matter here pursuant to this Court’s diversity jurisdiction under 18 U.S.C. § 1332.

24   Presently before the Court is Defendant’s Motion to Compel Arbitration (ECF No. 4),

25   which Plaintiffs oppose (ECF No. 10). For the reasons stated below, Defendant’s Motion

26   is GRANTED.1

27
            1
              Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Cal. Local Rule 230(g).
                                                         1
     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 2 of 9


1                                               BACKGROUND2
2

3            Plaintiffs are a retired couple who purchased a timeshare from Pacific Monarch

4    Resorts, Inc. (“Pacific”) in 1999 pursuant to an Application and Agreement to Purchase

5    and Sell and Escrow Instructions (“Agreement”). Def’s. Mot. of Removal, ECF No. 1,

6    Ex. A, ¶¶ 1, 7. For over twenty years, Plaintiffs were unable to schedule a week-long trip

7    to the timeshare that coincided with a free week in their schedule. Id. ¶ 8. As such,

8    Plaintiffs have been attempting to sell the timeshare since 2001. Id. ¶ 9. In 2011,

9    Diamond’s subsidiary purchased Pacific and its outstanding timeshare contracts. Def’s.

10   Mem. P. & A. in Supp. of Mtn. to Compel Arbitration, ECF No. 4-1, at 4:24–28.

11   Subsequently, one of Defendant’s sales agents attempted to convince Plaintiffs to

12   convert their timeshare into Diamond’s timeshare points; however, Plaintiffs refused.

13   Def’s. Mot. of Removal, Ex. A, ¶ 11. Two years later, Plaintiffs requested that Defendant

14   take the timeshare back; however, this time Defendant refused. Id. ¶ 12. Plaintiffs then

15   hired an attorney in an attempt to transfer the timeshare to a new buyer, but they were

16   ultimately unsuccessful. Id. ¶ 13. Plaintiffs then terminated their counsel. Id.

17           In 2017, Diamond created a new program called TransitionsTM, which allowed

18   certain individuals—who met five specified criteria—to relinquish all or part of their

19   timeshares back to Diamond. Def’s. Mem. P. & A. in Supp. of Mtn. to Compel

20   Arbitration, at 5:7–14. The specific requirement relevant here prohibits any individual

21   wishing to participate in the program from being affiliated with a timeshare exit, resale

22   company, or a firm. Id. In 2019, Plaintiffs, believing they qualified under the

23   TransitionsTM program, began the application process to relinquish their timeshare.

24   Def’s. Mot. of Removal, Ex. A, p. 5. Defendant denied their application, however, based

25   on Plaintiffs’ previous retention of legal representation, which purportedly precluded

26   them from taking part in the program. Id.

27
             2
             The following recitation of facts is taken, sometimes verbatim, from Plaintiffs’ Complaint and
28   Defendant’s Motion to Compel Arbitration. ECF No. 1.
                                                           2
     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 3 of 9


1          Plaintiffs thereafter filed this action in Sacramento County Superior Court. Id. at
2    1. Defendant subsequently removed the case here, where it now seeks to compel
3    arbitration pursuant to the terms of the Agreement. Def’s. Mot. of Removal, at 1. The
4    arbitration clause in that Agreement provides:
5                 Arbitration of Disputes – Liquidated Damages. If Buyer fails to
                  complete the purchase of the property because of a default of
6                 Buyer, Seller may pursue any remedy in law or equity that it
                  may have against Buyer on account of the default; provided,
7                 however, that by placing their initials here, Buyer [initials] and
                  Seller [initials] agree and instruct Escrow Holder as follows:
8
                  ....
9
                  C) Liquidated damages shall be payable to Seller out of
10                Buyer’s Purchase Money Deposit according to the following
                  procedures.
11
                  ....
12
                  (4) If Buyer gives Escrow Holder Buyer’s objection with the 20-
13                day period, then the determination as to whether Seller is
                  entitled to the disbursement of Purchase Money as liquidated
14                damages, and every other cause of action that has arisen
                  between Buyer and Seller under the Contract, shall be
15                submitted to binding arbitration in accordance with the
                  commercial arbitration rules of the American Arbitration
16                Association.
17                ....
18                Notice: By initialing in the space below, you are agreeing to
                  have any dispute arising out of any of the matters described in
19                the “Arbitration of Disputes – Liquidated Damages” provision
                  decided by neutral arbitration as provided by California law and
20                you are giving up any rights you might possess to have the
                  dispute litigated in a court and decided by a jury. By initialing
21                in the space below, you are giving up your judicial rights to
                  discovery and appeal unless such rights are specifically
22                included in the “Arbitration of Disputes – Liquidated Damages”
                  provision. If you refuse to submit to arbitration after agreeing
23                to this provision, you may be compelled to arbitrate under the
                  authority of the California Code of Civil Procedure. Your
24                agreement to this arbitration provision is voluntary. We have
                  read and understood the foregoing and agree to submit
25                disputes arising out of the matters described in the “Arbitration
                  of Disputes – Liquidated Damages” provision to neutral
26                arbitration.
27   ///
28   ///
                                                   3
     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 4 of 9


1    ECF No. 4-1, Ex. 1 at 4. Plaintiffs, disagree, arguing that: (1) the Agreement is not
2    authenticated; and (2) the present dispute does not fall within the purview of the
3    arbitration provision.3
4
                                                  STANDARD
5

6
             Removing a state law claim to federal court through diversity jurisdiction allows a
7
     federal court to hear claims otherwise originating in state courts. 28 U.S.C. § 1332;
8
     28 U.S.C. § 1446(c)(1). Thus, when removal occurs, a federal court has jurisdiction over
9
     state law claims. 28 U.S.C. § 1332. The federal court must then separate procedural
10
     rules and substantive law into two distinctions: state law and federal law. Erie R.R. v.
11
     Tompkins, 304 U.S 64, 78–79 (1938). Federal law governs procedural rules whereas
12
     state law governs substantive law. Id.
13
             The California Arbitration Act (“CAA”) governs the enforcement of arbitration
14
     agreements between contracting parties to an agreement. Cal. Code Civ. Proc.
15
     §§ 1280–1281.99. The CAA allows “[a] written agreement to submit to arbitration an
16
     existing controversy . . . [and] is valid, enforceable and irrevocable, save upon such
17
     grounds as exist for the revocation of any contract.” Id. at § 1281. Once a party
18
     petitions to arbitrate, “the court shall order the petitioner and the respondent to arbitrate
19
     the controversy if it determines that an agreement to arbitrate the controversy exists,
20
     unless . . .(a) [t]he right to compel arbitration has been waived by the petitioner; or
21
     (b) [g]rounds exist for rescission of the agreement.” Id. at § 1281.2(a)–(b).
22
             California public policy favors arbitration. See Aguilar v. Lerner, 32 Cal. 4th 974,
23
     983 (2004) (explaining that the detailed statutory scheme points towards resolving
24
     disputes through arbitration). However, “a party cannot be compelled to arbitrate a
25

26           3
                The Court concludes that the Agreement has been properly authenticated. See Decl. of Russel
     Burke, ECF 12-1, at 2:1–23. Indeed, although Plaintiffs purport to challenge the Agreement’s foundation,
27   they reference the Agreement in their Complaint and cite to it themselves in their own Opposition, thus
     effectively conceding its authenticity. See ECF No. 10 at 3-5. Accordingly, this issue will not be
28   addressed further.
                                                          4
     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 5 of 9


1    dispute that he or she has not agreed to resolve by arbitration.” Daniels v. Sunrise
2    Senior Living, Inc., 212 Cal. App. 4th 674, 680 (2013) (citing Buckner v. Tamarin,
3    98 Cal. App. 4th 140, (2002)). The court must consider two questions when determining
4    whether to grant a Motion to Compel Arbitration: “(1) whether there is a valid agreement
5    to arbitrate between the parties; and (2) whether the dispute in question falls within the
6    scope of that arbitration agreement.” Bruni v. Didion, 160 Cal. App. 4th 1272, 1283
7    (2008) (quoting Banks v. Mitsubishi Motors Credit of America, Inc., 435 F.3d 538, 540
8    (5th Cir. 2005)). The moving party “bears the burden of proving the existence of a valid
9    arbitration agreement.” Avila v. Southern California Specialty Care, Inc., 20 Cal. App.
10   5th 835, 844 (2018) (citing Garrison v. Superior Court, 132 Cal. App. 4th 253, 263
11   (2005)).
12

13                                           ANALYSIS
14

15          To determine whether to grant the Motion to Compel Arbitration, the Court must
16   determine first whether a valid agreement to arbitrate exists and then if the present
17   dispute falls within the purview of the arbitration clause. Bruni, 160 Cal. App. 4th at
18   1283. As shown below, Defendant has established both required elements here.
19          A.     There Exists A Valid Agreement To Arbitrate.
20          “Whether an agreement to arbitrate exists is a threshold issue of contract
21   formation and state contract law.” Avila, 20 Cal. App. 5th at 843. Under California law
22   there are four elements to establish a valid contract: “1. Parties capable of contracting;
23   2. Their consent; 3. A lawful object; and, 4. A sufficient cause or consideration.” Cal.
24   Civ. Code § 1550. There is no dispute here that a valid agreement exists. This is
25   supported by the Court’s review of the record as well.
26   ///
27   ///
28   ///
                                                   5
     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 6 of 9


1           B.      The Present Dispute Falls Within The Scope Of The Agreement’s
                    Arbitration Clause.
2

3           The scope of arbitration depends upon the agreement between the parties.

4    Molecular Analytical Systems v. Ciphergen Biosystems, Inc., 186 Cal. App. 4th 696, 705

5    (2010). A party may only compel arbitration regarding matters that both parties agreed

6    to. Id. Therefore, ‘“the terms of the specific arbitration clause under consideration must

7    reasonably cover the dispute as to which arbitration is requested.”’ Id. (quoting Bono v.

8    David, 147 Cal. App. 4th 1055, 1063 (2007)). Courts distinguish terms of an arbitration

9    clause into either a broad or narrow clause. Rice v. Downs, 248 Cal. App. 4th 175, 186

10   (2016). A broad arbitration clause uses language such as, ‘“any claim arising from or

11   related to this agreement’ or ‘arising in connection with the agreement.’” Id. (quoting

12   Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 720 (9th Cir. 1999)). On the other hand, a

13   narrow clause employs language like “‘arising from’ or ‘arising out of’ an agreement.” Id.

14   at 186. Broad arbitration clauses extend arbitration to “tort claims that may arise under

15   or from the contractual relationship” whereas narrow clauses “encompass only disputes

16   relating to the interpretation and performance of the agreement.” Id. at 186-87. The

17   burden of proving that the dispute does not fall within the scope of the arbitration clause

18   rests with the party opposing arbitration. Molecular Analytical Systems, 186 Cal. App. 4th

19   at 705. Any doubts about the scope of the arbitration agreement “are to be resolved in

20   favor of arbitration.” Id.

21          Defendants correctly contend that the arbitration clause in the Agreement is

22   broad. The Agreement states: “you are agreeing to have any dispute arising out of any

23   of the matters described in the ‘Arbitration of Disputes – Liquidated Damages’ provision

24   decided by a neutral arbitration as provided by California law.” Def’s. Mem. P. & A. in

25   Supp. of Mtn. to Compel Arbitration, Ex. 1, at 20. The phrase “any dispute arising out of

26   any of the matters” constitutes a broad interpretation because it speaks to “any dispute”

27   rather than simply a dispute “arising out of” the agreement. Rice, 203 Cal. Rptr. 3d at

28   563–64. Plaintiffs argue in their opposition that the Agreement contains a version of the
                                                   6
     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 7 of 9


1    phrase “arising under,” which is narrow and does not encompass the present disputes.
2    Pls’. Opp. at 8:16–27. To bolster their argument, Plaintiffs cite numerous federal court
3    decisions that hold a broad interpretation of an arbitration clause that requires an
4    inclusion of the phrase “related to.” Id. In the present case, however, state law governs.
5    Erie R.R., 304 U.S at 78–79. Accordingly, Plaintiffs’ reliance on federal law is misplaced.
6           Plaintiffs next maintain that the arbitration provision in the Agreement only applies
7    to claims regarding liquidated damages and not to the Agreement as a whole. Pls’.
8    Opp’n to Mtn. to Compel Arbitration, at 7:18–8:13. This argument also fails. The
9    Agreement’s arbitration provision uses broad language, which extends arbitration to any
10   claims arising out of the Agreement. See Rice, 248 Cal. App. 4th at 186 (“[C]ourts have
11   held such arbitration agreements sufficiently broad to include torts, as well as
12   contractual, liabilities so long as the tort claims ‘have their roots in the relationship
13   between the parties which was created by the contract.’”) (quoting Izzi v. Mesquite
14   Country Club, 186 Cal. App. 3d 1309, 1315–1316 (1986)); Def’s. Mem. P. & A. in Supp.
15   Of Mtn. to Compel Arbitration, Ex. 1, at 20. It clearly requires arbitration for: (1) claims
16   that “Seller is entitled to the disbursement of Purchase Money as liquidated damages,”
17   assuming “Buyer [had given] Escrow Holder Buyer’s objection with the 20-day period”;
18   and (2) “every other cause of action that has arisen between Buyer and Seller under the
19   Contract”. ECF No. 4-1, Ex. 1 at 4. Moreover, Plaintiffs’ contrary reading of the
20   arbitration clause would produce the absurd result that the parties would only have
21   agreed to arbitrate claims that did not exceed $300, which was the cap on the recovery
22   of liquidated damages.
23          Plaintiffs then suggest that the present dispute falls outside the arbitration clause
24   because the retrospective phrase “has arisen” requires filing a claim prior to closing the
25   timeshare transaction. Pls’. Opp’n to Mtn. to Compel Arbitration, at 8:14–9:23. Again,
26   this argument is unsuccessful because the broad interpretation of the Agreement’s
27   arbitration clause expands the arbitrability of claims. See Rice, 248 Cal. App. 4th at 186
28   (‘“A court must view the language in light of the instrument as a whole and not use a
                                                     7
     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 8 of 9


1    disjointed, single-paragraph, strict construction approach.’”) (quoting City of El Cajon v.
2    El Cajon Police Officers’ Assn. 49 Cal. App. 4th 64, 71 (1996)).
3           Finally, Plaintiffs argue that the Court, rather than an arbitrator, should hear the
4    claims because a provision in the “Attorney’s Fees” section of the Agreement states: “In
5    the event legal action is commenced to enforce or to declare the effect of any provision
6    of this agreement, the court, as part of its judgment, shall award reasonable attorney’s
7    fees and costs to the prevailing party.” Pls’. Opp’n to Mtn. to Compel Arbitration, at
8    10:1–6. As with Plaintiffs’ previous contention, this interpretation fails because Plaintiffs
9    cannot “use a ‘disjointed, single-paragraph, strict construction approach’” to escape the
10   broad arbitration provision. See Rice, 248 Cal. App. 4th at 186 (quoting City of
11   El Cajon v. El Cajon Police Officers’ Assn., 49 Cal. App. 4th 64, 71 (1996)). In
12   addition—as Defendant points out—the Attorney’s Fees provision governs the scenario
13   where a court intervenes to compel arbitration; the provision does not supersede the
14   requirement of arbitration. Def’s. Reply Mem. P. & A. in Supp. Of Mtn. to Compel
15   Arbitration, ECF No. 12, at 6:22–7:20. For the foregoing reasons, this Court concludes
16   that the present dispute falls within the scope of the Agreement’s arbitration provision.
17   As such, the provision is enforceable against these parties, and it covers the instant
18   dispute.
19
20                                          CONCLUSION
21

22          For all the foregoing reasons, Defendant’s Motion to Compel Arbitration, ECF
23   No. 4-1, is GRANTED. This matter shall be submitted to final and binding arbitration
24   pursuant to the terms of the Agreement. The case here shall be stayed in its entirety
25   until completion of the arbitration of Plaintiffs’ claims. Not later than ninety (90) days
26   following the date this Order is electronically filed, and every ninety (90) days thereafter
27   ///
28   ///
                                                    8
     Case 2:20-cv-00760-MCE-CKD Document 17 Filed 04/12/21 Page 9 of 9


1    until arbitration is completed, the parties are directed to file a joint status report advising
2    the Court as to the status of the arbitration proceedings.
3           IT IS SO ORDERED.
4

5    Dated: April 12, 2021
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     9
